       Case 1:18-cv-09284-AJN-RWL Document 32 Filed 01/30/20 Page 1 of 19



UNITED STATES DISTRICT COURT                                                       1/30/2020
SOUTHERN DISTRICT OF NEW YORK
---------------------------------------------------------------X
                                                               :
  CARLOS CID,                                                  :     18 Civ. 9284 (AJN) (RWL)
                                                               :
                                                               :
                                    Plaintiff,                 :   REPORT AND RECOMMENDATION
                                                               :   TO THE HON ALISON J. NATHAN:
                  - against -                                  :        INQUEST DAMAGES
                                                               :
  J.T. AUTO & BODY SHOP, INC.,                                 :
                                                               :
                                                               :
                                    Defendant.                 :
---------------------------------------------------------------X

ROBERT W. LEHRBURGER, United States Magistrate Judge.

        Plaintiff Carlos Cid (“Cid” or “Plaintiff”) seeks compensatory damages, liquidated

damages, statutory penalties, costs, attorneys’ fees and pre-judgment interest from

Defendant J.T. Auto & Body Shop, Inc. (“J.T.” or “Defendant”) for violations of the Fair

Labor Standards Act (the “FLSA”) and New York Labor Law (the “NYLL”). Defendant

defaulted by failure to appear, and the matter has been referred to the undersigned for

an inquest on Plaintiff’s damages. Following a review of Plaintiff’s submissions and the

record in this matter, I recommend awarding Plaintiff’s damages in the amounts as

determined below for unpaid minimum wages, overtime wages, unpaid spread-of-hours

wages, statutory damages, pre-judgment interest, attorneys’ fees, and costs.

                                        Procedural Background

        Plaintiff commenced this action by filing the Complaint on October 10, 2018. (Dkt.

1.) On October 17, 2018, Plaintiff filed an affidavit of service confirming service of the

summons and complaint on the Defendant through the Secretary of State as Defendant’s

registered agent. (Dkt. 5.) Defendant did not answer the Complaint or otherwise appear.


                                                        1
      Case 1:18-cv-09284-AJN-RWL Document 32 Filed 01/30/20 Page 2 of 19



On November 15, 2019, the Clerk of Court entered a certificate of Defendant’s default.

(Dkt. 10.) Plaintiff filed a motion for default judgment on January 17, 2019. (Dkt. 19.)

The Honorable Alison J. Nathan, U.S.D.J., granted Plaintiff’s motion on September 26,

2019, finding that Defendant’s liability had been established. (“Default Judgment Order”).

(Dkt. 25.) Judge Nathan then referred the matter to the undersigned for an inquest on

damages and attorneys’ fees. (Dkt. 26.) Pursuant to this Court’s scheduling order for the

inquest (Dkt. 27), Plaintiff filed Proposed Findings of Fact (“FF”), supporting affidavits, 1 a

Damages Calculations chart, and a Memorandum of Law. (Dkt. 30-31.) Defendant filed

no response. The Court finds the submissions sufficient to determine damages without

the need for a separate hearing. 2

                                             Facts

       Because liability has already been adjudicated by default, the Court will only briefly

recount the relevant facts. 3


1 The affidavits include that of Plaintiff Carlos Cid dated November 5, 2019 (“Pl. Aff. I”)
(Dkt. 30-2) and a second affidavit from Plaintiff dated November, 14, 2019 (“Pl. Aff. II”)
(Dkt. 30-4).
2
  To assess whether a plaintiff has articulated a sufficient basis for damages, a court has
the discretion, but is not required, to hold a hearing to determine the amount of damages
that should be awarded on a default. See Fed. R. Civ. P. 55(b)(2); Fustok v.
ContiCommodity Services., Inc., 873 F.2d 38, 40 (2d Cir. 1989). Here, the Default
Judgment Order declined to determine damages at that time, finding that Plaintiff did not
provide sufficient evidence of its damages with reasonable certainty and noting an
inconsistency in Plaintiff’s initial affidavit in support of default judgment regarding the
number of hours worked. (Default Judgment Order at 5.) Plaintiff has since filed a second
affidavit explaining the discrepancy. (Pl. Aff. II at ¶¶ 2-3.) Having reviewed the relevant
material, this Court is satisfied with Plaintiff’s explanation. The issue noted in the Default
Judgment Order is a result of an ambiguity in Plaintiff’s first affidavit. Plaintiff has clarified
the ambiguity, and the Court finds no need for further clarification, testimony or
determination of credibility.
3The facts are drawn from Plaintiff’s Proposed Findings of Fact, which in turn cite to
paragraphs in the Complaint as well as to Plaintiff’s two affidavits. As the Court will
                                                2
     Case 1:18-cv-09284-AJN-RWL Document 32 Filed 01/30/20 Page 3 of 19



       Defendant owned and operated an auto body shop in Bronx, New York. (FF ¶ 7.)

The shop engaged in interstate commerce, often servicing cars from states other than

New York. (FF ¶ 9.) During each of the years relevant here, 2014-2016 and 2018,

Defendant had gross receipts of not less than five hundred thousand dollars. (FF ¶ 10.)

       Defendant employed Plaintiff to work at the auto body shop from approximately

May 15, 2014 through December 31, 2016, and again from February 19, 2018 through

May 31, 2018. (FF ¶ 8.) For his job, Plaintiff performed autobody work and detailing. (Pl.

Aff. I ¶ 6.) Plaintiff’s position required the exercise of neither discretion nor independent

judgment. (Pl. Aff. ¶ 7.) Defendant had the power to hire and fire Plaintiff, controlled his

terms and conditions of employment, and determined the rate and method of his

compensation. (FF ¶ 7.) Defendant paid Plaintiff in cash and did not keep records of the

hours he worked. (FF ¶ 11.) Further, Defendant did not provide Plaintiff with required

information about his rate of pay, hours worked, and the like, and did not post at the

workplace, or provide to Plaintiff, information about wage and hour requirements. (FF ¶

12; Pl. Aff. I ¶¶ 18-20.)

       Defendant regularly required Plaintiff to work in excess of forty hours per week

without paying Plaintiff overtime. According to Plaintiff’s recollection, from approximately

May 15, 2014 until December 31, 2016, Plaintiff worked from 9:00 a.m. until 5:00 p.m.

(for 8 hours), Monday through Friday of each week, and from 9:00 a.m. through 2:00 a.m.

(for 17 hours) two Saturdays every month, for a total of approximately 48.5 hours per




address below, where, as here, a defendant has defaulted on liability, all the facts alleged
in the complaint must be accepted as true except those relating to the amount of
damages. Finkel v. Romanowicz, 577 F.3d 79, 84 (2d Cir. 2009).


                                             3
     Case 1:18-cv-09284-AJN-RWL Document 32 Filed 01/30/20 Page 4 of 19



week. (Pl. Aff. I ¶ 9, Pl. Aff II ¶¶ 2-3.) During this period, Plaintiff received a weekly salary

of $450 per week. (Pl. Aff. I ¶ 12.) From approximately February 19, 2018 through May

31, 2018, Plaintiff did not work overtime but was not paid the minimum wage. He worked

from 10:00 a.m. through 6:00 p.m. (for 8 hours), Monday through Friday of each week,

for a total of approximately 40 hours per week. (Pl. Aff. I ¶ 10.) During this period, he

received as pay $20 per day or no more than $80 per week. (Pl. Aff. I ¶ 12.)

       Plaintiff maintains that, as demonstrated by the foregoing pay and hours,

Defendant did not pay him the required minimum wage, spread-of-hours payments, or

overtime pay, and did not provide Plaintiff with the required informational notices

regarding his wages. Plaintiff further alleges that Defendant knowingly and willfully

violated the FLSA and NYLL. (Complaint ¶¶ 25-26, 28-29, 31, 33, 35.)

                                           Analysis

       In the following sections, the Court discusses the relevant legal principles and

determines damages with reasonable certainty.

A.     Default Judgment

       Upon entry of default, the Defendant is deemed to have admitted liability to the

plaintiff. City of New York v. Mickalis Pawn Shop, LLC, 645 F.3d 114, 128 (2d Cir. 2011).

Accordingly, all the facts alleged in the complaint, except those relating to the amount of

damages, must be accepted as true. Finkel, 577 F.3d at 84 (trial court is required to

“accept all of [the plaintiff’s] factual allegations as true and draw all reasonable inferences

in its favor.”); Keystone Global LLC v. Auto Essentials, Inc., No. 12 Civ. 9077, 2015 WL

224359, at *3 (S.D.N.Y. Jan. 16, 2015) (same). The court may also rely on factual

allegations contained in affidavits and declarations submitted by the plaintiffs. See, e.g.,



                                               4
     Case 1:18-cv-09284-AJN-RWL Document 32 Filed 01/30/20 Page 5 of 19



Tamarin v. Adam Caterers, Inc., 13 F.3d 51, 54 (2d Cir. 1993); Fustok, 873 F.2d at 40.

Nonetheless, a court “must still satisfy itself that the plaintiff has established a sound legal

basis upon which liability may be imposed.” SHLD, LLC v. Hall, No. 15 Civ. 6225, 2017

WL 1428864, at *3 (S.D.N.Y. April 20, 2017); accord Finkel, 577 F.3d at 84. The Court

already has found that Plaintiff’s allegations are sufficient to establish liability. (Default

Judgment Order at 3-4.)

       With respect to damages, a court, rather than accepting the allegations as true,

“must instead conduct an inquiry to ascertain the amount of damages with reasonable

certainty.” Credit Lyonnais Securities (USA), Inc. v. Alcantara, 183 F.3d 151, 155 (2d Cir.

1999); see also Lenard v. Design Studio, 889 F. Supp. 2d 518, 527 (S.D.N.Y. 2012) (in

an inquest following a default, “a plaintiff must . . . substantiate a claim with evidence to

prove the extent of damages”). Establishing the appropriate amount of damages involves

two steps: (1) “determining the proper rule for calculating damages on . . . a claim”; and

(2) “assessing plaintiff’s evidence supporting the damages to be determined under this

rule.” Credit Lyonnais, 183 F.3d at 155.

       Plaintiff bears the burden of proving his damages with reasonable certainty based

on admissible evidence. House v. Kent Worldwide Machine Works, Inc., 359 Fed. App’x.

206, 207 (2d Cir. 2010). In FLSA cases such as this, however, where the employer has

not submitted time or pay records, the court may presume the employee’s recollection of

hours to be correct. See, e.g., Tho Dinh Tran v. Alphonse Hotel Corp., 281 F.3d 23, 31

(2d Cir. 2002) (The “employee has carried out his burden if he proves that he has in fact

performed work for which he was improperly compensated and if he produces sufficient

evidence to show the amount and extent of that work as a matter of just and reasonable



                                               5
     Case 1:18-cv-09284-AJN-RWL Document 32 Filed 01/30/20 Page 6 of 19



inference”) (citations omitted); Pelgrift v. 335 West 41st Tavern, Inc., No. 14 Civ. 8934,

2017 WL 4712482, at *8 (S.D.N.Y. Sept. 28, 2017) (plaintiff's recollection and estimate of

hours worked presumed to be correct even in absence of employer records); Cao v.

Chandara Corp., No. 00 Civ. 8057, 2001 WL 34366628, at *5 (S.D.N.Y. July 25, 2001)

(same).

B.      Statute of Limitations

        The statute of limitations is six years for claims under the NYLL, and three years

for claims under the FLSA if a defendant’s acts are willful (and two years if they are not).

29 U.S.C. § 255(a); NYLL § 663(3); see also Angamarca v. Pita Grill 7 Inc., No. 11 Civ.

7777, 2012 WL 3578781, at *4 (S.D.N.Y. Aug. 2, 2012).              The Complaint pleads

willfulness, and by virtue of default, Defendant is deemed to have admitted to willful

conduct. As set forth above, Plaintiff seeks recovery for work performed during 2014,

2015, 2016 and 2018. The lawsuit was filed on October 10, 2018. (Dkt. 1.) All of Plaintiff’s

claims are therefore timely under the NYLL.

        With respect to the FLSA, Plaintiff may only recover damages back to October 10,

2015.     That has no effect on the calculation of damages here, however, because a

plaintiff is not entitled to recover back wages under both the FLSA and NYLL, and the

court has discretion to award Plaintiff damages under “the statute providing the greatest

amount of relief.” Gamero v. Koodo Sushi Corp., 272 F. Supp. 3d 481, 498 (S.D.N.Y.

2017) (citing Hernandez v. JRPAC Inc., No. 14 Civ. 4176, 2016 WL 3248493, at *31

(S.D.N.Y. June 9, 2016)); see also Wicaksono v. XYZ 48 Corp., No. 10 Civ. 3635,

2022644, at *3 (S.D.N.Y. May 2, 2011), report and recommendation adopted, 2011 WL

2038973, at *1 (S.D.N.Y. May 24, 2011). (“The federal minimum wage does not preempt



                                             6
     Case 1:18-cv-09284-AJN-RWL Document 32 Filed 01/30/20 Page 7 of 19



the state minimum wage, . . . and a plaintiff may recover under whatever statute provides

the highest measure of damages”). Plaintiff may thus recover his unpaid wages for 2014

and all of 2015 under the FLSA.

C.    Unpaid Minimum Wage

      State and federal law both mandate that employees be paid at least a minimum

hourly rate. 29 U.S.C. § 206(a)(1); N.Y. Comp. Codes R. & Regs. tit. 12 (“12 NYCRR”),

§ 146-1.2. As New York’s minimum wage was higher than the federal minimum wage

during the relevant period, “Plaintiffs’ damages award under the NYLL necessarily will

subsume their award under the FLSA.” Hernandez, 2016 WL 3248493, at *31. Therefore,

the Court will calculate Plaintiff’s recovery based on the difference between the wages

Plaintiffs received and the New York State minimum wage in effect at the time. The NYLL

minimum wage applicable to plaintiff’s employment was $8.00 per hour during 2014;

$8.75 per hour during 2015; $9.00 per hour during 2016; and, as an employee of a small

business with ten or fewer employees, $12.00 per hour during 2018. NYLL § 652(1)(a)(ii).

      Plaintiff was paid a fixed weekly salary during 2014, 2015 and 2016, regardless of

the number of hours actually worked; and, in 2018 he received either fixed daily or weekly

amount, regardless of the number of hours worked. “To determine whether an employee

was compensated at or above the required minimum wage, a court “consider[s] the

employee's average hourly wage, which is determined by dividing the total remuneration

for employment in any workweek by the total number of hours actually worked in that

workweek for which such compensation was paid.” Williams v. Epic Security Corp., 358

F. Supp. 3d 284, 302 (S.D.N.Y. 2019) (citing Fangrui Huang v. GW of Flushing I, Inc., No.

17 CV 3181, 2019 WL 145528, at *5 (E.D.N.Y. Jan. 9, 2019)); see also 29 C.F.R. §§



                                            7
     Case 1:18-cv-09284-AJN-RWL Document 32 Filed 01/30/20 Page 8 of 19



778.09, 778.113(a) (“If the employee is employed solely on a weekly salary basis, the

regular hourly rate of pay, on which time and a half must be paid, is computed by dividing

the salary by the number of hours which the salary is intended to compensate” and

providing examples).

       Based on the Plaintiff’s attestation to his hours and salary, his weekly rate of pay

per hour was as follows: $9.28 for 2014, 2015 and 2016 ($450 divided by 48.5 hours),

and $2.00 for 2018 ($80 divided by 40 hours). (See Damages Calculations, Dkt. 30-5.)

For 2014, 2015 and 2016, Plaintiff received more than the minimum wage. For 2018,

however, he did not, and was underpaid by $10.00 per hour.            Having worked for

Defendant for 15 weeks during 2018, 40 hours per week, Defendant was underpaid a

total of $400 per week, for a total of $6,000.

D.     Overtime Pay

       Plaintiff alleges violations of the FLSA's overtime provision, which states that “no

employer shall employ any of his employees . . . for a workweek longer than forty hours

unless such employee receives compensation for his employment in excess of the hours

above specified at a rate not less than one and one-half times the regular rate at which

he is employed.” 29 U.S.C. § 207(a)(1). See Lahcen v. Kiran Park Newsstand Inc., No.

11 Civ. 5998, 2014 WL 3887222, at *4 (S.D.N.Y. Aug. 7, 2014) (noting requirement to

pay “time-and-a-half for . . . hours worked in excess of 40 each week”); Maldonado v. La

Nueva Rampa, Inc., No. 10 Civ. 8195, 2012 WL 1669341, at *6 (S.D.N.Y. May 14, 2012)

(“If an employee demonstrates that he has worked more than 40 hours per week, he is

entitled to recover the overtime rate for any hours in excess of 40”). The same standard




                                             8
     Case 1:18-cv-09284-AJN-RWL Document 32 Filed 01/30/20 Page 9 of 19



applies under the NYLL. Nakahata v. New York-Presbyterian Healthcare System,

Inc., 723 F.3d 192, 200 (2d Cir.2013) (citing 12 N.Y.C.R.R. § 142-2.2).

      As with the determination of minimum wage, an employee’s regular rate of pay “is

determined by dividing [the employee’s] total remuneration for employment . . . in any

workweek by the total number of hours actually worked by him in that workweek for which

such compensation was paid.” 29 C.F.R. § 778.109; see also § 778.113. When a plaintiff’s

“regular hourly rate falls below minimum wage, however, the regular rate for purposes of

calculating overtime is the relevant minimum wage.” Feng Chen v. Patel, No. 16 Civ.

1130, 2019 WL 2763836, at *9 (S.D.N.Y. July 2, 2019); see also Peralta v. M&O Iron

Works, Inc., No. 12 CV 3179, 2014 WL 988835, at *7 (E.D.N.Y. March 12, 2014) (same).

      Plaintiff worked 48.5 hours for 32 weeks during 2014 and all of 2015 and 2016,

which means he should have been paid the 1.5x overtime rate for 8.5 hours per week.

Based on his regular rate of pay for those years ($9.28 per hour), his overtime rate would

have been 1.5 x 9.28 or $13.92 per hour. Having been paid only $9.28 per hour of

overtime, there is a deficit of $4.64 for each hour of overtime. Plaintiff worked 8.5 hours

of overtime each week and therefore was underpaid overtime wages of $39.44 per week,

for a total of $2,051 per year, or $4,102 for 2015 and 2016 combined. As Plaintiff worked

for Defendant only 32 weeks during 2014, the overtime due for that year is $1,262.

Plaintiff did not work any overtime for 2018, so no overtime compensation is due for that

year. Accordingly, the total overtime payment due to Plaintiff is $5,364.

      This amount is more than what appears in Plaintiff’s Damages Calculations. (Dkt.

30-5.) There, Plaintiff calculates the overtime rate based on the required minimum wage.

But where, as here, the regular rate of pay exceeds the minimum wage, the proscribed



                                            9
     Case 1:18-cv-09284-AJN-RWL Document 32 Filed 01/30/20 Page 10 of 19



calculation of overtime is based on the employee’s regular rate of pay. Banford v. Entergy

Nuclear Operations, Inc., 649 Fed. App’x. 89, 90 (2d Cir. 2016). As set forth above,

Plaintiff’s regular rate of pay, which Plaintiff correctly calculated at $9.28, exceeded the

minimum wage in 2014, 2015 and 2016. The overtime rate of pay is 1.5 times that

amount, not 1.5 times the minimum wage. The Damages Calculation submitted by

Plaintiff thus undercounts his unpaid overtime.

E.     Spread of Hours

       New York’s regulations implementing the NYLL require an additional hour’s pay at

the “basic minimum hourly wage rate” for any day where the employee works in excess

of ten hours. 12 N.Y.C.R.R. § 142-2.4; see Padermo v. 113-117 Realty, LLC, No. 19 Civ.

8960, 2019 WL 6998621, at *6 (S.D.N.Y. Dec. 20, 2018) (“an employee must receive one

additional hour of pay at the basic minimum hourly wage rate for each workday in which

the spread of hours of the employee’s workday exceeds ten hours.”) (internal quotations

and citation omitted). Here, during 2014, 2015 and 2016, Plaintiff worked seventeen

hours on two Saturdays every month, resulting in 15 days in 2014, and 24 times for each

of 2015 and 2016. During 2014, based on a minimum wage rate of $8.00, Plaintiff should

have received $120 for spread-of-hours payments. During 2015, based on a minimum

wage rate of $8.75, he should have received $210 for spread-of-hours payments. During

2016, at a minimum wage rate of $9.00, he should have received $216. Plaintiff does not

claim any spread-of-hours payments for 2018. The total spread-of-hour damages due to

Plaintiff thus is $546.




                                            10
     Case 1:18-cv-09284-AJN-RWL Document 32 Filed 01/30/20 Page 11 of 19



F.    Liquidated Damages

      Both the FLSA and the NYLL provide for liquidated damages. Beginning with the

FLSA, any employer who violates the minimum wage and overtime provisions of the

FLSA is presumptively liable to the affected employees, in addition to back-pay, for 100%

of the unpaid wages as liquidated damages. 29 U.S.C. § 216(b) (“Any employer who

violates the provisions . . . of this title [relating to minimum wages and overtime

compensation] shall be liable to the employee or employees affected in the amount of

their unpaid minimum wages, or their unpaid overtime compensation . . . and in an

additional equal amount as liquidated damages.”).

      The NYLL also provides for liquidated damages. Garcia v. Giorgio’s Brick Oven &

Wine Bar, No. 11 Civ. 4689, 2012 WL 3339220, at *4 (S.D.N.Y. Aug. 15, 2012) (“Effective

April 9, 2011, Sections 198(1-a) and 663(1) of the NYLL were amended to provide for

liquidated damages equal to one-hundred percent of the amounts underpaid.”). Plaintiffs

may recover liquidated damages for unpaid wages under either the FLSA or NYLL,

whichever provides for a greater recovery. Morales v. Mw Bronx, Inc., No. 15 Civ. 6296,

2016 WL 4084159, at *10 (S.D.N.Y. Aug. 1, 2016). However, they are not entitled to a

double recovery of liquidated damages under both the FLSA and NYLL. Rana v. Islam,

887 F.3d 118, 123 (2d Cir. 2018) (per curiam) (“We therefore interpret the NYLL and

FLSA as not allowing duplicative liquidated damages for the same course of conduct.”).

      Because Plaintiffs has established that Defendant willfully violated the FLSA and

NYLL, he is entitled to liquidated damages. The amount of liquidated damages is equal

to 100% of the amount owed to the Plaintiffs in unpaid wages, which based on the above




                                           11
     Case 1:18-cv-09284-AJN-RWL Document 32 Filed 01/30/20 Page 12 of 19



calculations of unpaid minimum wages, overtime wages and spread-of-hours pay, totals

$11,910. Liquidated damages therefore are also $11,910.

G.    Wage Notices and Wage Statements

      The NYLL requires employers to provide employees, at the time of hiring, with a

wage notice containing basic information such as rate of pay known as a wage notice.

An employee who was not provided a wage notice within ten business days of the first

day of employment can recover damages of $50 for each workday that a violation occurs

or continues to occur, not to exceed $5,000. NYLL § 198(1-b).

      In addition to the wage notice requirement, the NYLL also requires employers to

provide employees with a wage statement with each payment of wages. NYLL § 195(3).

Each wage statement must list, inter alia, the dates of work covered by that payment of

wages, the employer's address and phone number, the applicable rate or rates of pay,

applicable deductions, and any allowances claimed as part of the minimum wage. Id. An

employee can recover $250 for each workday that a wage statement violation occurs or

continues to occur, not to exceed $5,000. NYLL § 198(1–d).

      Accordingly, where an employer fails to provide both wage statements and wage

notices, an employee may recover a sum of not more than $10,000. Java v. El Aguila

Bar Restaurant Corp., No. 16 Civ. 6691, 2018 WL 1953186, at *12-13 (S.D.N.Y. April 25,

2018); Pastor v. Alice Cleaners, Inc., No. 16 Civ. 7264, 2017 WL 5625556, at *5 (S.D.N.Y.

Nov. 21, 2017).

      Here, Plaintiff has established that Defendant failed to provide him with both wage

notices and wage statements. Plaintiff seeks penalties at the applicable statutory rate.




                                           12
     Case 1:18-cv-09284-AJN-RWL Document 32 Filed 01/30/20 Page 13 of 19



Accordingly, Plaintiff is entitled to $5,000 for violation of the wage statement requirement

and $5,000 for the wage notice requirement, for a total of $10,000.

H.     Attorneys’ Fees

       The FLSA and NYLL provide for an award of reasonable attorneys’ fees and costs

to a prevailing plaintiff in a wage-and-hour action. 29 U.S.C. § 216(b); NYLL § 198.

“Courts ordinarily award a lodestar fee, which is the product of the prevailing market rate

for lawyers in the district and the number of hours a reasonable attorney would spend to

litigate the case effectively.” Tackie v. Keff Enterprises LLC, No. 14 Civ. 2074, 2014 WL

4626229, at *6 (S.D.N.Y. Sept. 16, 2014). An award of attorneys’ fees should be based

on the court’s determination of a “presumptively reasonable fee.” Sandoval v. Materia

Bros. Inc., No. 11 Civ. 4250, 2013 WL 1767748, at *3 (S.D.N.Y. March 5, 2013) (quoting

Arbor Hill Concerned Citizens Neighborhood Association v. County of Albany, 522 F.3d

182, 189 (2d Cir. 2008)). This fee is calculated by multiplying “a reasonable hourly rate

by the reasonable number of hours expended on the case.” Id.

       Determining a reasonable hourly rate involves “a case-specific inquiry into the

prevailing market rates for counsel of similar experience and skill to the fee applicant’s

counsel,” which may include “judicial notice of the rates awarded in prior cases and the

court’s own familiarity with the rates prevailing in the district.” Farbotko v. Clinton County,

433 F.3d 204, 209 (2d Cir. 2005). The hourly rates must be “in line with those [rates]

prevailing in the community for similar services by lawyers of reasonably comparable skill,

experience, and reputation.” Reiter v. MTA New York City Transit Authority, 457 F.3d

224, 232 (2d Cir. 2006) (alteration in original) (quoting Blum v. Stenson, 465 U.S. 886,




                                              13
    Case 1:18-cv-09284-AJN-RWL Document 32 Filed 01/30/20 Page 14 of 19



895 n.11 (1984)); see also Simmons v. New York City Transit Authority, 575 F.3d 170,

174 (2d Cir. 2009) (same).

      Here, the Southern District of New York is the relevant community. The range of

fees for wage and hour cases of this type typically run between $250 and $450, with

different courts endorsing slightly different ranges. See, e.g., Shanfa Li v. Chinatown

Take-Out Inc., No. 16 Civ. 7787, 2019 WL 3715086, at *6 (S.D.N.Y. Aug. 7, 2019)

(“Experienced litigators and partners are commonly awarded between $300 and $400 per

hour in FLSA cases within the Southern District of New York”); Bisono v. TDL Restoration,

Inc., No. 17 Civ. 9431, 2019 WL 4733599, at *2 (S.D.N.Y. Sept. 27, 2019) (same); Villar

v. Prana Hospitality, Inc., No. 14 Civ. 8211, 2019 WL 1387412, at *10-11 (S.D.N.Y. Feb.

4, 2019), report and recommendation adopted, No. 14 Civ. 8211, 2019 WL 1382803

(S.D.N.Y. March 27, 2019) (approving hourly fees of $350/hour and $450/hour for two

attorneys on FLSA matter).

      After establishing the appropriate hourly rate, a court must determine how much

time was reasonably expended in order to arrive at the presumptively reasonable fee.

“The relevant issue . . .     is not whether hindsight vindicates an attorney’s time

expenditures, but whether, at the time the work was performed, a reasonable attorney

would have engaged in similar time expenditures.” Grant v. Martinez, 973 F.2d 96, 99

(2d Cir. 1992); Mugavero v. Arms Acres, Inc., No. 03 Civ. 5724, 2010 WL 451045, at *6

(S.D.N.Y. Feb. 9, 2010) (same). A court should exclude from the lodestar calculation

“excessive, redundant or otherwise unnecessary hours.” Quaratino v. Tiffany & Co., 166

F.3d 422, 425 (2d Cir. 1999); see also, Luciano v. Olsten Corp., 109 F.3d 111, 116 (2d




                                           14
    Case 1:18-cv-09284-AJN-RWL Document 32 Filed 01/30/20 Page 15 of 19



Cir. 1997) (“If the district court concludes that any expenditure of time was unreasonable,

it should exclude these hours from the lodestar calculation.”).

       In support of their application for attorneys’ fees, counsel for Plaintiff describes

their background and hourly rate and provide a statement of their billing entries. (Dkt. 30

at 8 and 30-7.) Two attorneys have time entries. The first is Marc Bengualid, the

Managing Member of his firm. His billing rate is $550 per hour “for work of this scope and

difficulty.” (Dkt. 30 at 8.) Mr. Bengualid has been practicing since 1990. Etan Harris is

a partner of the firm and has been in practice since 2009. Mr. Harris’s billing rate “for

work of this scope and difficulty” is $425 per hour, and the itemized time entries indicate

that he did the bulk of the work on this case with Mr. Bengualid involved for only a couple

months in 2018. (Id.)

       This Court has examined the time entries submitted in connection with the work

performed on this matter and finds them to be fair and reasonable. The tasks performed

as reflected in the billing records are of the nature and type that would be expected for a

wage-and-hour action such as this one. Further, the Court’s review of the time records

did not reveal entries that appeared duplicative or unnecessary.

       Counsel’s billing rates, however, are at the high end of the scale of reasonable and

customary rates in this District for this type of work, and Mr. Bengualid’s rate exceeds it.

Given the relative straight-forward nature of this case, the absence of opposition, and lack

of complexity, the Court finds that the attorney billing rates should be reduced by twenty

percent, bringing Mr. Bengualid’s rate to $440 and Mr. Harris’ rate to $340.00. Applying

those rates yields total reasonable fees of $11,040 (as compared to the $13,800 sought

by counsel).



                                            15
     Case 1:18-cv-09284-AJN-RWL Document 32 Filed 01/30/20 Page 16 of 19



I.    Costs and Disbursements

      Awarding costs and disbursements is authorized by the FLSA and the NYLL. 29

U.S.C. § 216(b); NYLL § 198. Such costs should only be awarded, however, when they

are tied to “identifiable, out-of-pocket disbursements.” Jemine v. Dennis, 901 F. Supp.

2d 365, 394 (E.D.N.Y. 2012); see also Castellanos v. Mid Bronx Community Housing

Management Corp., No. 13 Civ. 3061, 2014 WL 2624759, at *8 (S.D.N.Y. June 10, 2014)

(same); Angamarca v. Pita Grill 7, Inc., No. 11 Civ. 7777, 2012 WL 3578781, at *14

(S.D.N.Y. Aug. 2, 2012) (approving court filing fee and $600 in service of process fees for

default judgment in FLSA and NYLL case); Kahlil v. Original Old Homestead Restaurant,

Inc., 657 F. Supp. 2d 470, 478 (S.D.N.Y.2009) (“Fee awards include reasonable out-of-

pocket expenses incurred by attorneys and ordinarily charged to their clients.”) (internal

quotations omitted); Ming Hui v. Shorty's Seafood Corp., No. 15 CV 7295, 2017 WL

5054401, at *13 (E.D.N.Y. Sept. 6, 2017), report and recommendation adopted, No. 15

CV 7295, 2017 WL 5125527 (E.D.N.Y. Nov. 2, 2017) (describing court filing fees and

service of process fees as “routinely recoverable” in wage-and-hour cases).

      Counsel’s submission denotes costs and disbursements in the amount of $465 for

the Court’s filing fee and process server fees. (Dkt. 30-7.) The Court finds these costs

to be fair and reasonable, and accordingly recommends an award of costs and

disbursements in the total amount of $465.

J.    Pre-Judgment Interest

      Under the FLSA, awards of federal liquidated damages serve as a form of

compensatory pre-judgment interest. See, e.g., Cesario v. BNI Construction, Inc., No. 07

Civ. 8545, 2008 WL 5210209, at *6 (S.D.N.Y. Dec. 15, 2008), report and recommendation



                                             16
    Case 1:18-cv-09284-AJN-RWL Document 32 Filed 01/30/20 Page 17 of 19



adopted, No. 07 Civ. 8545, 2009 WL 424136 (S.D.N.Y. Feb. 19, 2009) (calculating

prejudgment interest on default judgment on FLSA overtime wages); Galeana v.

Lemongrass on Broadway Corp., 120 F. Supp. 3d 306, 321 (S.D.N.Y. 2014) (awarding

pre-judgment interest on unpaid minimum wages, spread of hours, and overtime). See

also Yu G. Ke v. Saigon Grill, Inc., 595 F. Supp. 2d 240, 262 (S.D.N.Y. 2008). For that

reason, a plaintiff who receives FLSA liquidated damages may not also receive pre-

judgment interest. Brock v. Superior Care, Inc., 840 F.2d 1054, 1064 (2d Cir.1988);

Galeana, 120 F. Supp. 3d at 321.

      In contrast, liquidated damages under the NYLL are considered punitive in nature,

thus enabling a plaintiff to recover both liquidated damages and pre-judgment

interest. Yu G. Ke, 595 F. Supp. 2d at 262 (quoting Reilly v. NatWest Markets Group,

Inc., 181 F.3d 253, 265 (2d Cir.1999)); Ting Yao Lin v. Hayashi Ya II, Inc., No. 08 Civ.

6071, 2009 WL 289653, at *7 (S.D.N.Y. Jan. 30, 2009), report and recommendation

adopted sub nom, Yao Lin v. Hayashi Ya II, Inc., No. 08 Civ. 6071, 2009 WL 513371

(S.D.N.Y. Feb. 27, 2009) (“The Second Circuit has held that where a plaintiff is awarded

liquidated damages under New York Labor Law, pre-judgment interest . . . is

appropriate.”). Accordingly, Plaintiff here is eligible to recover pre-judgment interest on

his NYLL claims. See, e.g., Gurung v. Malhotra, 851 F. Supp. 2d 583, 594 (S.D.N.Y.

2012) (applying pre-judgment rate to NYLL claims); Santillan v. Henao, 822 F. Supp. 2d

284, 298 (E.D.N.Y. 2011) (same).

      Pre-judgment interest under New York law for unpaid wages is calculated at a rate

of 9% per annum. N.Y. C.P.L.R. § 5004. To determine the time period for application of

that rate, interest may be calculated from “the earliest ascertainable date the cause of



                                            17
     Case 1:18-cv-09284-AJN-RWL Document 32 Filed 01/30/20 Page 18 of 19



action existed.” N.Y. C.P.L.R. § 5001(b). However, where, as here, “damages were

incurred at various times, interest shall be computed upon each item from the date it was

incurred or upon all of the damages from a single reasonable intermediate date.” Id. To

that end, courts have “wide discretion in determining a reasonable date from which to

award pre-judgment interest.” Conway v. Icahn & Co., 16 F.3d 504, 512 (2d Cir.1994)

(citing C.P.L.R. § 5001(b). Accordingly, the Clerk should enter judgment using the

median-date method at a rate of 9% to the date of entry on the total unpaid wages of

$11,910 as follows:

            Min. Wage     Overtime      Spread         Total $    Midpoint Date

 2014            --        $1,202        $120          $1,322        9/7/2014

 2015            --        $2,051        $210          $2,261        7/1/2015

 2016            --        $2,051        $216          $2,267        7/1/2016

 2018         $6,000           --          --          $6,000        4/10/2018



K.      Summary of Damages, Fees and Costs

        Plaintiffs are entitled to recover their unpaid wages, liquidated damages, damages

for violations of wage notice and statement requirements, attorneys’ fees, costs, and pre-

judgment interest in the following amounts:

 Unpaid Minimum Wages                           $6,000

 Unpaid Overtimes                               $5,364

 Unpaid Spread-of-Hours                         $546

 Liquidated Damages                             $11,910

 Notice/Statement Violations                    $10,000


                                            18
    Case 1:18-cv-09284-AJN-RWL Document 32 Filed 01/30/20 Page 19 of 19



 Attorneys’ Fees                               $11,040

 Costs and Disbursements                       $465

 Pre-Judgment Interest on Unpaid Wages         To Be Determined by Clerk


                                       Conclusion

         For the foregoing reasons, I recommend awarding Plaintiff damages, fees, costs

and interest in the amount of $45,325 plus pre-judgment interest on unpaid wages as

determined by the Clerk of Court. Pursuant to 28 U.S.C. § 636(b)(1) and Rules 72, 6(a),

and 6(d) of the Federal Rules of Civil Procedure, the parties shall have fourteen (14) days

to file written objections to this Report and Recommendation. Such objections shall be

filed with the Clerk of the Court, with extra copies delivered to the Chambers of the

Honorable Alison J. Nathan, U.S.D.J., United States Courthouse, 40 Foley Square, New

York, NY 10007 and to the Chambers of the undersigned, United States Courthouse, 500

Pearl Street, New York, New York 10007. Failure to file timely objections will preclude

appellate review.

                                          Respectfully submitted,




                                          ROBERT W. LEHRBURGER
                                          UNITED STATES MAGISTRATE JUDGE

Dated:         January 30, 2020
               New York, New York

Copies transmitted to all counsel of record and mailed to:

         J.T. Auto & Body Shop, Inc.
         Secretary of State of the State of New York
         99 Washington Avenue, Albany, NY 12210


                                            19
